DETAILED ACTION
Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, in line 7, “lock position to the unlock position” should be “locked position to the unlocked position” to match the antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim depends from canceled claim 12.  For the purpose of examination, it is assumed claim 13 depends from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,030,386 (Taylor).
Regarding claim 1, Taylor discloses a strut assembly (1, see Figs. 1 and 4) configured to be connected to a pair of external bone fixation members (3/4) along a strut axis (longitudinal axis of strut assembly 1), the strut assembly comprising: a sleeve (6) that includes a sleeve body (6) and a sleeve bore (bore for receiving rod 8, see col. 8, lines 7-9 and Fig. 4) that extends through the sleeve body along the strut axis; a rod (8) rotatably fixed with respect to the sleeve (see col. 8, lines 17-28), the rod having a threaded outer surface (see col. 8, line 8,  “externally threaded rod 8” and Fig. 4), wherein the rod extends through the sleeve bore along the strut axis such that the rod is translatable relative to the sleeve along the strut axis (see col. 8, lines 7-16); an actuator (7/25, reference appears to use two numbers for the same component) that includes an actuator body (7/25) and an inner actuator surface (26) that defines an actuator bore (bore for receiving rod 8, see Fig. 4) that extends through the actuator body along the strut axis, wherein the inner actuator surface is threadedly engaged with the threaded outer surface of the rod (see col. 8, lines 7-16), such that rotation of the actuator about the strut axis relative to the rod causes the rod to translate relative to the actuator through the actuator bore and relative to the sleeve through the sleeve bore thereby adjusting a length between the bone fixation members along the strut axis (see col. 8, lines 7-16); and a lock member (36) configured to transition between a locked position in which the lock member is locked to the sleeve and the actuator so as to prevent relative rotation between the actuator and the rod (see col. 9, lines 24-38, when the detent 
Regarding claim 2, Taylor discloses wherein the actuator defines a lock channel (37) that extends at least partially therethrough, the lock channel being configured to receive the lock member within (see Fig. 4), and wherein an outer surface of the sleeve defines at least one detent (38), wherein in the locked position of the lock member the lock member is positioned at least partially within both of the lock channel and the at least one detent (see col. 9, lines 24-38 and Fig. 4), and wherein in the unlocked position of the lock member the lock member is spaced apart from the at least one detent (see col. 9, lines 39-51).
claim 10, Taylor discloses wherein when the lock member is in the unlocked position, the actuator is substantially free to rotate about the sleeve (see col. 8, lines 7-16). 
Regarding claim 19, Taylor discloses an external bone fixation device (2) comprising: a first external bone fixation member (3); a second external bone fixation member (4); and a strut assembly (1, see Figs. 1 and 4) extending along a strut axis (longitudinal axis of strut assembly 1), the strut assembly being configured to be supported between the first and the second bone fixation members (see Fig. 1), the strut assembly comprising: a sleeve (6) that includes a sleeve body (6) and a sleeve bore (bore for receiving rod 8, see col. 8, lines 7-9 and Fig. 4) that extends through the sleeve body along the strut axis; a rod (8) rotatably fixed with respect to the sleeve (see col. 8, lines 17-28), the rod having a threaded outer surface (see col. 8, line 8,  “externally threaded rod 8” and Fig. 4), wherein the rod extends through the sleeve bore along the strut axis such that the rod is translatable relative to the sleeve along the strut axis (see col. 8, lines 7-16); an actuator (7/25, reference appears to use two numbers for the same component) that includes an actuator body (7/25) and an inner actuator surface (26) that defines an actuator bore (bore for receiving rod 8, see Fig. 4) that extends through the actuator body along the strut axis, wherein the inner actuator surface is threadedly engaged with the threaded outer surface of the rod (see col. 8, lines 7-16), such that rotation of the actuator about the strut axis relative to the rod causes the rod to translate relative to the actuator through the actuator bore and relative to the sleeve through the sleeve bore thereby adjusting a length between the first bone fixation member and the second bone fixation member along the strut axis (see col. 8,  a lock member (36) configured to transition between a locked position in which the lock member is locked to the sleeve and the actuator so as to prevent relative rotation between the actuator and the rod (see col. 9, lines 24-38, when the detent mechanism engages the sleeve), and an unlocked position whereby the lock member does not prevent relative rotation between the actuator and the rod (see col. 9, lines 39-51, when the detent mechanism does not engage the sleeve), wherein when the lock member is in the unlocked position, a rotational force applied to the actuator is sufficient to cause the actuator to rotate about the rod (see col. 9, lines 39-51; in the unlocked position, a rotational force sufficient to overcome the low friction created by adjacent parts but less than predetermined torque sufficient to force the ball 41 to move out of the second depression 38 will cause the actuator to rotate about the rod), and when the lock member is in the locked position, the lock member prevents the rotational force from causing the actuator to rotate about the rod (see col. 9, lines 24-51; in the locked position, the rotational force sufficient to overcome the low friction created by adjacent parts but less than predetermined torque sufficient to force the ball 41 to move out of the second depression 38 will not cause the actuator to rotate about the rod).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sleeve to include a plurality of detents spaced circumferentially about the outer surface of the sleeve instead of including just one detent in order to allow for adjustment of the strut in increments smaller than one full revolution of the actuator (increments of half of a revolution with two evenly spaced detents or a quarter of a revolution with four evenly spaced detents, e.g.), and because such a modification merely includes a duplication of detents, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Regarding claim 6, Taylor discloses wherein the actuator includes a resilient member (40) positioned at least partially within the lock channel, the resilient member being configured to bias the lock member into the locked position (see col. 9, lines 24-38).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of U.S. Patent No. 5,484,437 (Michelson).
Regarding claim 4, Taylor discloses wherein the lock member comprises a ball member (41) having a substantially spherical shape (see Fig. 4), but fails to suggest wherein each of the plurality of detents defines at least a partially hemispherical shape configured to receive the ball member within.  However, Michelson discloses a surgical instrument assembly (100/200), wherein a detent mechanism is used to secure two 
Regarding claim 5, Taylor discloses wherein when the ball member transitions from the unlocked position to the locked position the ball member provides at least one of a tactile feedback and an auditory feedback (see col. 9, lines 39-51; tactile feedback is in the form of resistance to turning the actuator 7 resulting from predetermined torque needed to turn actuator 7 to move the ball member from the locked position to the unlocked position).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of U.S. Patent No. 5,290,308 (Knight).
Regarding claims 3-6, Taylor discloses wherein the lock member comprises a ball member (41) having a substantially spherical shape (see Fig. 4) (claim 4), and wherein the actuator includes a resilient member (40) positioned at least partially within the lock channel, the resilient member being configured to bias the lock member into the locked position (see col. 9, lines 24-38) (claim 6), but fails to disclose wherein the at 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sleeve to include a plurality of detents spaced circumferentially about the outer surface of the sleeve instead of including just one detent in order to allow for adjustment of the strut in increments smaller than one full revolution of the actuator (increments of half of a revolution with two evenly spaced detents or a quarter of a revolution with four evenly spaced detents, e.g.), and because such a modification merely includes a duplication of detents, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the detents of Taylor to be at least a partially hemispherical shape as suggested by Knight as Knight .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of U.S. Patent Application Publication No. 2011/0208187 (Wong).
Regarding claim 20, Taylor fails to disclose the strut assembly further comprising a second lock member being threadedly engaged with the threaded outer surface of the rod such that rotation of the second lock member relative to the rod about the strut axis causes the second lock member to translate relative to the rod, the second lock member being configured to transition between a retain position in which the second lock member substantially prevents the first lock member from transitioning from the lock position to the unlock position, and a release position in which the first lock member is substantially free to transition between the locked position and the unlocked position.  However, Wong discloses a strut assembly that includes a sleeve (102), a threaded rod (110), and an actuator (120), wherein the assembly includes a lock member (115) being threadedly engaged with the threaded outer surface of the rod such that rotation of the lock member relative to the rod about the strut axis causes the second lock member to translate relative to the rod along the strut axis (see Fig. 6B and .  
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11 and 14-18 are allowed.
Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive. 

Claims 1 and 19 require the lock member be locked to the actuator and sleeve such that the lock member prevents a rotational force from causing the actuator to rotate about the rod.  As made clear in col. 9, lines 24-51 of Taylor, in the locked position where the ball 41 is positioned in second depression 38, a rotational force less than the predetermined torque sufficient to force the ball 41 to move out of the second depression 38 will not cause the actuator to rotate about the rod.  Thus, the claim is anticipated when the rotational force is less than the predetermined torque sufficient to force the ball 41 to move out of the second depression 38.  Applicant’s argument that the claim is not anticipated when the rotational force is greater than the predetermined torque is not persuasive, as the claim is not limited only to the application of a rotational force greater than the predetermined torque.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773